DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is responsive to the following communication:  Original claims filed 08/24/2018.  This action is made non-final.
3.	Claims 1-7 are pending in the case.  Claims 1 is an independent claims.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bramhall (US 20140129579) in view of Qawami (US 20140249901).
Regarding claim 1, Bramhall discloses a method for smartphone dating application performed by processing devices running on a smartphone and a server, comprising:
(a) enabling a user of the smartphone to create a dating profile (FIG. 6, a user can configure a profile and a photo corresponding to said profile);

(c) enabling the user to share with said smartphone dating application mobile phone numbers of his contact list in said smartphone (match component 230 can forward respective profiles 130 and 140 which can include a phone number or similar communication means to facilitate communication between individual A and individual B upon the mutual match being established, paragraph 0041);
Bramhall does not disclose wherein (d) listing said mobile phone numbers that are included in said contact list as a first contact circle of the user; (e) creating a second contact circle for the user, wherein said second contact circle is based on the contact list of the user and on mobile phone numbers in contact lists that other users of the smartphone dating application shared with the smartphone dating application; (f) identifying phone numbers that are associated with dating profiles of said other users with phone numbers that are included in the first contact circle and in the second contact circle of the user; (g) classifying said dating profiles of said other users as being dating profiles of the first contact circle or as being dating profiles of the second contact circle; (h) enabling the user to view the dating profiles of the other users that their mobile phone numbers are included in the first contact circle of the user; (i) enabling the user to view dating profiles of the other users that their mobile phone numbers  are included in the second contact circle of the user; and (j) enabling the user to communicate through said smartphone dating application with the users of said viewable dating profiles. 

The combination of Bramhall and Qawami would have resulted in the dating profile aspects of Bramhall (including classifying contacts based on mobile number) to be further organized and limited via circles of contacts as taught in Qawami.  One would have motivated to have combined the teachings as a user in Bramhall is inherently interested in connecting a user to other users and allowing a user to do so via circles of contacts would have enabled a more garden-walled/trusted platform in order to connect users. As such, the combination of references would have been obvious to combine as the resulting invention would have come from two well-known teachings and as such the invention would have been predictable. 
Regarding claim 2, Bramhall does not disclose further comprising: (a) creating a third contact circle for said user, wherein the third contact circle is based on said contact list of the user and on said mobile phone numbers in said contact lists that said other users of the smartphone dating application shared with the smartphone dating application; (b) identifying said phone numbers that are associated with said dating profiles of said other users with phone numbers that are included in said third contact circle; (c) classifying said dating profiles of said 
However, Qawami discloses wherein a user’s contracts are included in a first circle – wherein said contacts are displayed within a first circle (see FIG. 13).  In addition, Qawami discloses wherein a second circle (or third or fourth and so on) can be created based on a user’s first circle contacts (first friend inviting a second friend into a second circle, paragraph 0114).  Further, a second circle is then based on the contacts of the second circle contact and so on wherein each contact could be associated with a phone number (see paragraph 0114).  Moreover, said circles and their respective contacts allow users to view profiles of each other, communicate each other and are limited to whichever circles are allowed per each user (see FIGS. 12 and 13).
The combination of Bramhall and Qawami would have resulted in the dating profile aspects of Bramhall (including classifying contacts based on mobile number) to be further organized and limited via circles of contacts as taught in Qawami.  One would have motivated to have combined the teachings as a user in Bramhall is inherently interested in connecting a user to other users and allowing a user to do so via circles of contacts would have enabled a more garden-walled/trusted platform in order to connect users. As such, the combination of references would have been obvious to combine as the resulting invention would have come from two well-known teachings and as such the invention would have been predictable. 

Regarding claim 3, Bramhall does not disclose further comprising: (a) creating a fourth contact circle for said user, wherein the fourth contact circle is based on said contact list of the user and on said mobile phone numbers in said contact lists that said other users of the smartphone dating application shared with the smartphone dating application; (b) identifying said phone numbers that are associated with said dating profiles of said other users with phone numbers that are included in said fourth contact circle; (c) classifying said dating profiles of said other users as being dating profiles of the fourth contact circle of the user; (d) enabling the user to view the dating profiles of the other users that their mobile phone numbers are included in the fourth contact circle of the user; and (e) enabling the user to communicate through said smartphone dating application with the users of said viewable dating profiles. 
However, Qawami discloses wherein a user’s contracts are included in a first circle – wherein said contacts are displayed within a first circle (see FIG. 13).  In addition, Qawami discloses wherein a second circle (or third or fourth and so on) can be created based on a user’s first circle contacts (first friend inviting a second friend into a second circle, paragraph 0114).  Further, a second circle is then based on the contacts of the second circle contact and so on wherein each contact could be associated with a phone number (see paragraph 0114).  Moreover, said circles and their respective contacts allow users to view profiles of each other, communicate each other and are limited to whichever circles are allowed per each user (see FIGS. 12 and 13).
The combination of Bramhall and Qawami would have resulted in the dating profile aspects of Bramhall (including classifying contacts based on mobile number) to be further organized and limited via circles of contacts as taught in Qawami.  One would have motivated . 
6.	Claims 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bramhall (US 20140129579) in view of Qawami (US 20140249901) in further view of Baber (US 20120124085).
Regarding claim 4, Bramhall does not disclose further comprising: displaying on said smartphone of said user a contact-chain-display between the user to a certain dating profile while the user viewing said certain dating profile. 
However, Baber discloses wherein the trustnet system, in embodiments, may provide information for use by members of a host social network system (SNS) in many ways, for example: to analyze links to others by the Stages of Trust,  to prioritize multiple chains of links based on the "strength" of Trust in each (for example, a chain of three Advocates, where the user may only have one advocate contact, but that advocate contact may have his own advocate contact, and that advocate contact may has its own advocate contact, e.g., a 3 level chain of advocates, would be stronger than a chain of three Associates), to count, display and/or list a user's contacts according to a Trust Stage of Relationship, to analyze one's network of relationships in various ways (e.g.,: show a user's Advocates in chronological order, or show a user's "Actives" grouped by number of interactions or grouped by another parameter, such as a same company, or a same industry, or show all a user's Advocates in a location, e.g., Atlanta, to name a few.), to do aggregate analyses (paragraph 0070-0075).
The combination of Bramhall and Baber would have resulted in the dating profile aspects of Bramhall (including classifying contacts based on mobile number) to be further organized and limited via trusted friend of friends and displayed as such as taught in Baber.  One would have motivated to have combined the teachings as a user in Bramhall is inherently interested in connecting a user to other users and allowing display the path of connectedness would have enabled a more garden-walled/trusted platform in order to connect users. As such, the combination of references would have been obvious to combine as the resulting invention would have come from two well-known teachings and as such the invention would have been predictable. 
Regarding claim 5, Bramhall does not disclose further comprising: displaying on said smartphone of said user a contact-chain-display between the user to a certain dating profile while the user viewing said certain dating profile. 
However, Baber discloses wherein the trustnet system, in embodiments, may provide information for use by members of a host social network system (SNS) in many ways, for example: to analyze links to others by the Stages of Trust,  to prioritize multiple chains of links based on the "strength" of Trust in each (for example, a chain of three Advocates, where the user may only have one advocate contact, but that advocate contact may have his own advocate contact, and that advocate contact may has its own advocate contact, e.g., a 3 level chain of advocates, would be stronger than a chain of three Associates), to count, display and/or list a user's contacts according to a Trust Stage of Relationship, to analyze one's network of relationships in various ways (e.g.,: show a user's Advocates in chronological order, or show a user's "Actives" grouped by number of interactions or grouped by another parameter, such as a same company, or a same industry, or show all a user's Advocates in a location, e.g., Atlanta, to name a few.), to do aggregate analyses (paragraph 0070-0075).
The combination of Bramhall and Baber would have resulted in the dating profile aspects of Bramhall (including classifying contacts based on mobile number) to be further organized and limited via trusted friend of friends and displayed as such as taught in Baber.  One would have motivated to have combined the teachings as a user in Bramhall is inherently interested in connecting a user to other users and allowing display the path of connectedness would have enabled a more garden-walled/trusted platform in order to connect users. As such, the combination of references would have been obvious to combine as the resulting invention would have come from two well-known teachings and as such the invention would have been predictable. 
Regarding claim 6, Bramhall does not disclose further comprising: displaying on said smartphone of said user a contact-chain-display between the user to a certain dating profile while the user viewing said certain dating profile. 
However, Baber discloses wherein the trustnet system, in embodiments, may provide information for use by members of a host social network system (SNS) in many ways, for example: to analyze links to others by the Stages of Trust,  to prioritize multiple chains of links based on the "strength" of Trust in each (for example, a chain of three Advocates, where the user may only have one advocate contact, but that advocate contact may have his own advocate contact, and that advocate contact may has its own advocate contact, e.g., a 3 level chain of advocates, would be stronger than a chain of three Associates), to count, display and/or list a user's contacts according to a Trust Stage of Relationship, to analyze one's network of relationships in various ways (e.g.,: show a user's Advocates in chronological order, or show a user's "Actives" grouped by number of interactions or grouped by another parameter, such as a same company, or a same industry, or show all a user's Advocates in a location, e.g., Atlanta, to name a few.), to do aggregate analyses (paragraph 0070-0075).
The combination of Bramhall and Baber would have resulted in the dating profile aspects of Bramhall (including classifying contacts based on mobile number) to be further organized and limited via trusted friend of friends and displayed as such as taught in Baber.  One would have motivated to have combined the teachings as a user in Bramhall is inherently interested in connecting a user to other users and allowing display the path of connectedness would have enabled a more garden-walled/trusted platform in order to connect users. As such, the combination of references would have been obvious to combine as the resulting invention would have come from two well-known teachings and as such the invention would have been predictable. 
6.	Claims 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bramhall (US 20140129579) in view of Qawami (US 20140249901) in further view of Rosenthal (US 9721394).
Regarding claim 7, Bramhall discloses further comprising: enabling said user to associate his photo in contact lists of his first contact circle (similarly, as further shown in FIG. 1, individual B operating mobile device 120, with local matching component 125 operating thereon, can configure a profile 140. As stated previously, profile 140 can comprise a photoimage (e.g., photoimage 141) of individual B for viewing by other individuals subscribing to the matching operation (e.g., individual A). Upon completion of profile 140, individual B can select that profile 140 be forwarded to matching system 150, where profile 140 can be added to the profiles 165 stored in memory 160, paragraph 0025).

However, Rosenthal discloses wherein FIG. 11B shows ARV notifying users of relevant activity within the app. For example, the ARV may provide an -App notifications 1102 that informs user of photo notifications 1102, profile notifications 1102b including likes, comments, tags, follows, etc., which are viewable in Home 1102b; and/or email notifications, such as but not limited to scheduled notifications to be sent enticing app-return (mirrors In -app notifications); alerts of friends activity, such as delivering relevant alerts to engage users when their friends are active.
The combination of Bramhall and Rosenthal would have resulted in the dating profile aspects of Bramhall (including classifying contacts based on mobile number) to be further organized and allow a user to denote or mark said profile pictures to a user. One would have motivated to have combined the teachings as a user in Bramhall is inherently interested in connecting a user to other users and allowing tagged photos would have enabled a more garden-walled/trusted platform in order to connect users. As such, the combination of references would have been obvious to combine as the resulting invention would have come from two well-known teachings and as such the invention would have been predictable. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E CHOI whose telephone number is (571)270-3780.  The examiner can normally be reached on M-F: 7-2, 7-10 (PST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAVID E CHOI/Primary Examiner, Art Unit 2174